United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE,
)
ROBINS AIR FORCE BASE, GA, Employer
)
___________________________________________ )
N.E., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2074
Issued: January 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated October 24, 2005 which denied her claim for an
occupational disease. Appellant also appealed an August 28, 2006 decision which denied her
request for an oral hearing as untimely. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUES
The issues on appeal are: (1) whether appellant has met her burden of proof in
establishing that she developed lower back pain while in the performance of duty; and
(2) whether the Office properly denied appellant’s request for an oral hearing as untimely.
FACTUAL HISTORY
On August 9, 2005 appellant, then a 46-year-old aircraft worker, filed an occupational
disease claim alleging that she developed low back pain and numbness in her left leg while

performing her work duties. Appellant became aware of her condition on April 5, 2005. She did
not stop work.
In letters dated August 16 and September 12, 2005, the Office advised appellant of the
factual and medical evidence needed to establish her claim. It requested that appellant submit a
physician’s reasoned opinion addressing the relationship of her claimed condition and specific
employment factors.
Appellant submitted an x-ray of the lumbar spine dated April 13, 2005, which revealed
significant right-sided facet arthropathy at L5-S1. Also submitted were reports from Dr. Frank
Marshall Parker, a Board-certified obstetrician, dated April 20 to May 5, 2005. Dr. Parker
treated appellant for pain in her back and numbness in the right leg. He diagnosed incidental
elevated blood pressure and persistent low back discomfort. Appellant came under the treatment
of Dr. P. Jeffrey Jarrett, a Board-certified orthopedic surgeon, who noted in a report dated
May 25, 2005 that appellant experienced back pain with radiation into her right leg. She
reported no history of injury or surgery to her back. Dr. Jarrett diagnosed intermittent
symptomatic lumbar degenerative disc disease and recommended a back brace. He returned
appellant to light-duty work on May 31 to August 24, 2005. Dr. Jarrett treated appellant for
lumbar pain and advised that she could return to light-duty work. He noted in reports dated
August 24 and September 28, 2005 that appellant underwent three lumbar epidural steroid
injections without much improvement. Appellant related her back pain to her work activities as
a sheet metal mechanic and did not believe that she could return to her regular position.
Dr. Jarrett diagnosed mechanical low back pain and intermittently symptomatic lumbar disc
disease and advised that appellant could return to light-duty work. On July 6, 2005 a physician’s
assistant treated appellant in a follow-up for low back pain radiating into her leg. In a July 7,
2005 report, Dr. Andrew O. Obamwonyi, an employing establishment physician, noted that
appellant could return to work with restrictions on lifting, pushing and pulling. A magnetic
resonance imaging (MRI) scan of the lumbar spine dated July 20, 2005 revealed no
abnormalities.
In two undated statements, appellant asserted that the numbness in her right leg started in
January 2005 and she failed to report it at that time because she was experiencing other medical
problems. She indicated that the pain in her back began in July 2001 and was intermittent and
became worse from January to May 2005 when she was lifting floor board panels at work which
weighed between 25 to 150 pounds.
In a decision dated October 24, 2005, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that her back condition was caused by
her employment duties.
In a letter dated August 10, 2006, appellant requested an oral hearing before an Office
hearing representative. Appellant submitted employing establishment treatment notes prepared
by Dr. Anna M. Abrigo, a Board-certified pediatrician, dated January 12 and 31, 2006, who
treated appellant for low back pain and numbness in the right leg and diagnosed chronic back
pain. In reports dated March 15 and May 22, 2006, Dr. Abrigo noted treating appellant in a
follow-up for persistent low back pain which was aggravated by prolonged activity. Appellant
reported that her symptoms have improved due to the nature of her light-duty position. She

2

diagnosed lumbago and advised that appellant could return to work without limitations. In
prescription notes dated January 11, March 14 and May 16, 2006, Dr. Jarrett advised that
appellant could continue to work light duty.
In a decision dated August 28, 2006, the Office denied appellant’s request for an oral
hearing. The Office found that the request was not timely filed. Appellant was informed that her
case had been considered in relation to the issues involved, and that the request was further
denied for the reason that the issues in this case could be addressed by requesting reconsideration
from the district Office and submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
ANALYSIS -- ISSUE 1
It is not disputed that appellant’s duties as an aircraft worker included bending, lifting
and pushing aircraft equipment. It is also not disputed that she was diagnosed with low back
pain and radiculopathy. However, appellant has not submitted sufficient medical evidence to
1

Gary J. Watling, 52 ECAB 357 (2001).

2

Solomon Polen, 51 ECAB 341 (2000).

3

support her low back pain and radiculopathy are causally related to specific factors of her
employment. On August 16 and September 12, 2005 the Office advised appellant of the medical
evidence needed to establish her claim. Appellant did not submit a rationalized medical report
from an attending physician addressing how specific employment factors caused or aggravated
her claimed back condition.
Dr. Jarrett treated appellant for lumbar pain and advised that she could return to lightduty work. On May 25, 2005 he diagnosed intermittent symptomatic lumbar degenerative disc
disease. However, Dr. Jarrett failed to provide a history of injury. He did not discuss appellant’s
work duties or provide a rationalized opinion regarding the causal relationship between
appellant’s lumbar pain, radiculopathy and lumbar degenerative disc disease and the factors of
her employment.3 Dr. Jarrett did not address how her work would cause or contribute to the
development of her work condition. In reports dated August 24 to September 28, 2005, he noted
that appellant underwent three lumbar epidural steroid injections without much improvement.
Dr. Jarrett diagnosed mechanical low back pain and intermittent symptomatic lumbar disc
disease. He noted that appellant related her back pain to her work activities as a sheet metal
mechanic and that she did not believe she could return to her regular position. However,
Dr. Jarrett merely repeated the history as reported by appellant without providing his own
opinion addressing how appellant’s condition was work related. He failed to provide a
rationalized opinion regarding the causal relationship between appellant’s low back pain and her
employment factors or explain how her work caused or contributed to such condition.4
Therefore, Dr. Jarrett’s opinion is insufficient to meet appellant’s burden of proof.
Appellant also submitted reports from Drs. Obamwonyi and Parker who treated her for
back pain and numbness in the right leg. They diagnosed incidental elevated blood pressure and
persistent low back discomfort and advised that appellant could return to work with restrictions.
However, the physicians failed to provide a history of injury, address her work or provide a
rationalized opinion regarding the causal relationship between appellant’s low back pain and
numbness in the right leg and the factors of her employment believed to have caused or
contributed to such condition.5 Therefore, these reports are insufficient to meet appellant’s
burden of proof.
Appellant also submitted a physician’s assistant note dated July 6, 2005. However, the
Board has held that treatment notes signed by a physician’s assistant are not considered medical
evidence as a physician’s assistant is not a physician as defined under the Act.6 Therefore, this
report is insufficient to meet appellant’s burden of proof.
3

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
4

Id.

5

See Jimmie H. Duckett, supra note 4.

6

See 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical
opinion, in general, can only be given by a qualified physician).

4

The remainder of the medical evidence, including x-ray of the lumbar spine dated
April 13, 2005 and an MRI scan of the lumbar spine dated July 20, 2005, fail to provide an
opinion on the causal relationship between appellant’s job and her diagnosed conditions of
lumbar pain and radiculopathy.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.7 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on her claim before a representative of the Secretary.”8
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provides that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.9 Although there is no right to a review of the written
record or an oral hearing if not requested within the 30-day time period, the Office may within its
discretionary powers grant or deny appellant’s request and must exercise its discretion.10 The
Office’s procedures concerning untimely requests for hearings and review of the written record
are found in the Federal (FECA) Procedure Manual, which provides:
“If the claimant is not entitled to a hearing or review (i.e., the request was
untimely, the claim was previously reconsidered, etc.), H&R [Hearing and
Review] will determine whether a discretionary hearing or review should be
granted and, if not, will so advise the claimant, explaining the reasons.”11
ANALYSIS -- ISSUE 2
In the present case, appellant requested a hearing in a letter dated August 10, 2006 and
postmarked August 12, 2006. Section 10.616 of the federal regulations provides: “The hearing
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.”12 As the postmark date of the request
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

5 U.S.C. § 8124(b)(1).

9

20 C.F.R. §§ 10.616, 10.617.

10

Delmont L. Thompson, 51 ECAB 155 (1999); Eddie Franklin, 51 ECAB 223 (1999).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4(b)(3) (October 1992).
12

20 C.F.R. § 10.616.

5

was more than 30 days after issuance of the October 24, 2005 Office decision, appellant’s
request for an oral hearing was untimely filed.
The Office notified appellant that it had considered the matter in relation to the issue
involved and indicated that additional argument and evidence could be submitted with a request
for reconsideration. The Office has broad administrative discretion in choosing means to achieve
its general objective of ensuring that an employee recovers from his or her injury to the fullest
extent possible in the shortest amount of time. An abuse of discretion is generally shown
through proof of manifest error, a clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts.13 There is no
indication that the Office abused its discretion in this case in finding that appellant could further
pursue the matter through the reconsideration process.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish an
employment-related back condition. It further finds that the Office properly denied appellant’s
request for a hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2006 and October 24, 2005
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Samuel R. Johnson, 51 ECAB 612 (2000).

6

